In each proceeding: Order modified by reinstating that part of the hearing officer’s basic findings, conclusions and decision, relating to the proper calculation of the amount of the depletion, which were struck by the Appellate Division, and, as so modified, affirmed, without costs. Taking the record as a whole, we find substantial competent evidence to support the entire determination made by the Superintendent and conclude that the trustees have failed to demonstrate that the administrative proceedings were tainted by any irregularities or a denial of procedural due process.